Citation Nr: 1828304	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD).

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for skin rashes.

4.  Entitlement to service connection for fibroid tumors.


REPRESENTATION

Appellant represented by:	Attorney, John S. Berry


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.

The claim of entitlement to service connection for skin rashes is REMANDED to the Agency of Original Jurisdiction (AOJ) and is addressed in the REMAND portion of the opinion.  VA will notify the appellant if further action is required.

In December 2015, the Board remanded the appeal to the RO for additional development.  The matter has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is not shown to have had service in Vietnam. 

2.  The Veteran has not shown exposure to herbicide agents during service, including in Thailand and therefore herbicide exposure is not presumed.

3.  The evidence of record is against a finding that the Veteran's CAD was incurred in or related to his period of active service, or that his CAD manifested to a compensable degree within one year of service discharge.

4.  The evidence of record is against a finding that the Veteran's kidney condition was incurred in or related to his period of active service, or that his kidney condition manifested to a compensable degree within one year of service discharge.

5.  The evidence of record is against a finding that the Veteran's fibroid tumors were incurred in or related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a kidney condition have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for fibroid tumors have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The duty to notify has been met.  See August 2012 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The evidence of record shows the Veteran has not had any examinations regarding the claims alleged herein.  However, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has alleged his claimed disabilities are a result of his exposure to herbicides during his active service in Vietnam and Thailand.  The Board finds that a VA examination will not assist the Board in making its determination as to the Veteran's exposure to herbicides.  Nor will a VA examination further assist the Board as to whether an in service event or occurrence took place to cause the claimed disabilities.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004);  See also Caluza v. Brown, 7 Vet. App. 498 (1995).  The law also provides a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Red. Reg. 53,202-53,216, 53,205 (August 31, 2010).  The list of diseases associated with exposure to certain herbicide agents includes CAD.  38 C.F.R. § 3.309.

VA may find that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if:  (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  M21-1, Part IV, Subpart ii, Ch. 1(H)(5)(a).  The VA may find that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if:  (1) the Veteran served at a U.S. Army base, (2) the Veteran served as a member of a military police unit or with a military police occupational specialty.  M21-1, Part IV, Subpart ii, Ch. 1(H)(5)(a).

Service connection for certain chronic diseases, such as CAD and nephritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Coronary Artery Disease (CAD)

The Veteran and his representative contend that the Veteran's CAD is a result of his exposure to herbicides while serving in Vietnam and Bang Pla, Thailand.  The Veteran asserts that he was assigned to the 29th Signal Group and "records should show that crypto techs were commonly transported from Thailand and from Vietnam without written orders."  See November 20, 2011 Statement from Veteran.  The Veteran further contends that between June 1967 and August 1967 he was in Vietnam three (3) to four (4) times for communications security analysis.  See July 19, 2013 Letter from Veteran's Representative.  

Although the Veteran clearly served during the Vietnam Era, there is no objective indication that he had Vietnam service within the meaning of 38 U.S.C. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6) (warranting a presumption of herbicides exposure).  The Veteran's DD Form 214 and personnel records do not corroborate service in Vietnam.  The Veteran's military service personnel record indicates he was part of the 334th Signal Company and served at Fort Leonard Wood, Missouri, Fort Monmouth, New Jersey and Bangkok, Thailand.  Service personnel records confirm the Veteran's military occupational specialty (MOS) in the Army was a fixed station cryptographic equipment repairman.  Further, the Veteran's military personnel records do not show the Veteran was ever TDY to Vietnam.

The Veteran's MOS of fixed station cryptographic repairman is not listed as one for which herbicide exposure can be conceded.  The Veteran has not submitted evidence lay or otherwise, that he served in the aforementioned capacities or near the air base perimeter.  However, pursuant to the duty to assist, efforts were made to corroborate the Veteran's assertion that he was exposed to herbicide agents during service in Thailand.
The Veteran's DD Form 214 shows that he received the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  The M21-1 Adjudication Procedures Manual (M21-1) reads:  Receipt of the Vietnam Service Medal and Vietnam Campaign Medal is not acceptable proof of RVN service for the purpose of proving herbicide exposure.  The Vietnam Service Medal was given to service members who were stationed on ships offshore or flew high altitude missions over the RVN as well as those who served in Thailand.  The Republic of Vietnam Campaign Medal was also awarded by the Government of the Republic of Vietnam, to both personnel in the Republic of Vietnam and personnel "outside the geographical limits of the Republic of Vietnam."  See Army Regulation 600-8-22, "Military Awards" (25 June 2015).  Thus, these awards are not evidence of physically going to Vietnam.

With regard to herbicide use in Thailand during the Vietnam Era, VA's Compensation Service has determined:

"Regarding your Veteran claimant with Thailand service, the DoD list indicates only that limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964.  Specifically, the location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  The Report of these tests noted that 5 civilian and 5 military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand."  See September 2015 Revised Memorandum for the Record on Herbicide Use in Thailand during the Vietnam Era.

In August 2016, the RO asked JSRRC to confirm herbicide exposure for the Veteran's service.  The JSRRC responded after coordinating its research with the National Archives and Records Administration (NARA) in College Park, Maryland.  Upon review of the 1967 U.S. Army Station List, the location of the 334th Signal Company was confirmed to be located at Bangkok, Thailand.  Review of the Operation Reports Lessons Learned (OR-LLs) submitted by the 334th Signal Company for the reporting period ending January 1968 and the 29th, Signal Group for the reporting period ending July 1967 do not document unit personnel being exposed to "Agent Orange" or tactical herbicides while performing their daily duty assignments.  Additionally, these records do not document the use, testing, spraying or storage of "Agent Orange" or tactical herbicides during the specified periods.  See October 2016 JSRRC Response.

There is no official service department record, or other competent and credible evidence, establishing that the Veteran was actually exposed to herbicides in Thailand.

The Veteran has submitted eight (8) buddy statements from various Vietnam Era Veterans recounting their individual experiences of herbicide exposure while serving in Vietnam and Thailand, specifically Bang Pla, Thailand.  While the Board recognizes the specific experiences of each of these Veterans, the Board is required to focus its consideration on herbicide exposure with regard to the herein named Veteran.  The information provided in the buddy statements offered by the Veteran do not contain evidence specific to this Veteran and his unique facts and circumstances.

The question as to the cause of the Veteran's CAD is a complex medical question.  He is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service treatment records are absent complaints, diagnoses and treatment related to CAD.  A January 1966 enlistment examination and a December 1968 separation examination show normal clinical findings for all systems, including the heart and vascular system.  The Veteran was diagnosed with CAD in 1992, more than two decades after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).

In short, based on the above, neither presumed nor actual in-service exposure to herbicide agents, to include Agent Orange, is shown. Because the Veteran's presumed or actual exposure to herbicide agents in service has not been shown by competent evidence, the Board does not reach the additional direct service connection question of the relationship (nexus) between the Veteran's CAD and service.  As the evidence is against a finding of herbicide agent exposure, the claim of entitlement to service connection for CAD due to presumed or actual exposure to herbicide agents in service must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additionally, there is also no competent evidence suggesting that the Veteran's CAD is directly related to his active service.  The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of CAD condition during service.  Further weighing against the Veteran's claim is the length of time that elapsed between active service and the initial documentation of a diagnosis of CAD in 1992, which is at least two decades after service discharge.

The preponderance of the evidence is against the Veteran's claim for direct service connection for CAD and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Kidney Condition

The Veteran and his representative contend that the Veteran's kidney condition is a result of his exposure to herbicides while serving in Vietnam and Bang Pla, Thailand.  In November 2002, Dr. D.C., M.D. wrote a treatment letter stating that he had been treating the Veteran for a chronic bladder and kidney infection since 2001.  See November 16, 2002 Health Resource Center Treatment Letter.

The Veteran's service treatment records are absent complaints, diagnoses and treatment related to a kidney condition.  A January 1966 enlistment examination and a December 1968 separation examination show normal clinical findings for all systems.  A November 1995 VA abdominal sonogram reported the Veteran's kidney showed no evidence of hydrophrenosis and had a normal outline.  See November 21, 1995 VA Imaging Report.  The evidence of record shows the Veteran was first treated for a kidney condition in 2001, more than three decades after service.  See Maxson.  The Board also notes the Veteran does not contend his kidney condition began in service.  

The Veteran has submitted a buddy statement from his neighbor.  The Veteran's neighbor has observed him for approximately eighteen (18) years and is qualified to state the discomfort and observable symptoms he has witnessed the Veteran experience.  However the Veteran's neighbor is not competent to ascertain the etiology of the Veteran's disability as such is not readily subject to lay observation, and nor does he attempt to do so.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Based on the previous analysis, neither presumed nor actual in-service exposure to herbicide agents, to include Agent Orange, is shown.  Because the Veteran's presumed or actual exposure to herbicide agents in service has not been shown by competent evidence, the Board does not reach the additional direct service connection question of the relationship (nexus) between the Veteran's kidney condition, and herbicide exposure in service.  

Applying direct service connection analysis, the Board finds there is also no competent evidence suggesting that the Veteran's kidney condition is directly related to his active service.  The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of kidney condition during service.  Further weighing against the Veteran's claim is the length of time that elapsed between active service and the initial documentation of a diagnosis of a kidney condition in 2001, which is at least three decades after service discharge.

The question as to the cause of the Veteran's kidney condition is a complex medical question.  While the Veteran is competent to report what he experiences, he is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The preponderance of the evidence is against the Veteran's claim for service connection for a kidney condition and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.

Fibroid Tumors

The Veteran and his representative contend that the Veteran's fibroid tumors are a result of his exposure to herbicides while serving in Vietnam and Bang Pla, Thailand.  In July 2015 the Veteran had a benign soft tissue mass on his neck removed.  See July 14, 2015 Progress Note by Dr. J.A., M.D.  Prior to removal, the examiner noted a prior incision in the same spot.  The Veteran contends he had a mass removed from that same area in 1976.  See July 7, 2015 Progress Note by Dr. J.A., M.D.

A benign tumor is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  As established previously, however, the Board has determined the Veteran has not been exposed to herbicides and therefore, presumptive service connection is not warranted.  The Board will proceed with analysis for direct service connection.

The Veteran's service treatment records are absent complaints, diagnoses and treatment related to any growths or tumors.  A January 1966 enlistment examination and a December 1968 separation examination show normal clinical findings for all systems, including the head and neck.  The evidence of record shows the Veteran was treated for a growth in 1976 and then again a tumor in 2015.  The Veteran is competent to report that he had an abnormal growth in his neck in 1976 and that it was removed by a doctor, as an abnormal growth and its removal are readily subject to lay observation.  The Board also notes the Veteran does not contend his fibroid tumors began in service.  

As previously discussed, the Veteran has submitted a buddy statement from his neighbor.  The Veteran's neighbor has observed him for approximately eighteen (18) years and is qualified to state the discomfort and observable symptoms he has witnessed the Veteran experience regarding his fibroid tumors.  However the Veteran's neighbor is not competent to ascertain the etiology of the Veteran's disability as such is not readily subject to lay observation, and nor does he attempt to do so.  See Barr. 

There is no competent evidence suggesting that the Veteran's fibroid tumors are directly related to his active service.  The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of abnormal growths or tumors during service, and again, the Veteran does not allege this.  There is no evidence of record suggesting an in service event or occurrence.  While the Veteran is competent to report what he experiences, he is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  Id.

The preponderance of the evidence is against the Veteran's claim for service connection for fibroid tumors and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for CAD, is denied.

Entitlement to service connection for a kidney condition is denied.

Entitlement to service connection for fibroid tumors is denied.



REMAND

While additional delay is regrettable, the Board finds another remand is necessary in order to properly adjudicate the Veteran's claim for entitlement to service connection for a skin rash.

The Veteran has originally alleged that his skin rash is the result of his exposure to herbicides while serving in Thailand.  Serpiginous rashes are not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Additionally, the Board has determined the Veteran was not exposed to herbicides during his active service.

The Veteran contends that he suffered from and was treated for rashes while serving on active duty and therefore may attempt to show his skin rashes are directly related to his service.  He maintains he has suffered from chronic reoccurring rashes since his time in service.  He also contends he was treated in service with a topical ointment.

In April and September of 1967, the Veteran's service treatment records (STRs) indicate possible treatment for an irritation of some sort.  Two of the September 1967 entries mention the issuance or use of "selsun".  See September 6th and 25th 1967 STR Entries.  Selsun is a liquid antiseborrheic antifungal preparation for topical application.  For the aforementioned reasons, the Board finds that a medical examination and opinion are needed to determine whether the Veteran's treatment for skin irritation during his active service, is related to the Veteran's current skin rash disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent VA treatment records from December 2015 to the present.

2.  Schedule the Veteran for an appropriate VA examination or examinations to obtain the following opinions:

a.  Identify any and all skin disabilities.

b.  For each identified disability, is it at least as likely as not (50 percent probability or more) that such disability had its onset in, or is otherwise related to his active service?

For purposes of the opinion, the examiner should assume as true the Veteran's statements that he had a rash while in service and was treated for it with a topical ointment.  (Please see the following STR entries: April 12, 1967, September 6, 1967 and September 25, 1967.)

The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated and necessary tests, and should take a history from the Veteran as to the progression of his claimed disability.

3.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


